BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict of the jury for plaintiff for $1928. This action was based upon a contract of employment which plaintiff claimed had been broken by defendant.
In this case a request for a special finding of the jury was as follows:
“Did the plaintiff Long agree to take stock of the defendant company in payment of any salary deficiency?”
To this issue the jury answered “no.”
There was testimony submitted by plaintiff and defendant upon this issue and the Court can not say the testimony so clearly preponderates upon either side as to justify setting aside the verdict. The fact that this special verdict was requested is apparently an admission that defendant owned plaintiff something.
Plaintiff claimed the entire amount due him to be $1845 and this amount, with interest of $83, was the amount found due by the jury.
There was testimony on the part of defendant that the services of plaintiff were not satisfactory, which the jury evidently disregarded, but no actual testimony that this sum of $1845 was not due on the contract, the dispute being that plaintiff had agreed to take stock in the corporation in place of cash.
Motion denied.